Simon, J.
delivered the opinion of the court.
This is an action against one of the makers of a promissory note, executed in the State of Mississippi; the defendant pleaded the general issue, and judgment having been rendered against him for the amount of the note with eight per cent, interest, said defendant appealed.
This case presents no question of any importance; it was admitted by the parties that the interest in Mississippi is eight per cent.
The record however contains a bill of exceptions taken to the opinion of the court, permitting the plaintiffs to prove by parol that by the laws of Mississippi where the note is made payable, it is not necessary to present it for payment at the place designated therein, in order to maintain an action [515] against the drawer. "We cannot perceive the bearing or importance of the fact sought to be proven, as the defendant has not pleaded the want of amicable demand, and as the maker of a note is always bound and cannot plead this matter in discharge of his obligation.* However it is, the judge a quo did not err in receiving parol evidence of a law of a State in which, the testimony shows, the common law prevails; it is only when the evidence discloses the fact that the law attempted to be proved is a statute law, that a certified copy of the statute itself should be produced as the best evidence. 4 La. Bep. 382. And there is no necessity of showing that there is no statute law on a particular subject, to be permitted to prove it by parol. 2 La. Bep. 154.
It is therefore ordered, adjudged arid decreed, that the judgment of the commercial court be affirmed with costs.

 Sed vide, Stivell v. Robb, 2 Rob. 327 ; where this dictum is considered and overruled.